UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
______________________________
MUHAMMAD AHMAD ABDALLAH        :
AL ANSI, et al.,               :
                               :
     Petitioners,              :
                               :
     v.                        :   Civil Action No. 08-1923 (GK)
                               :
BARACK H. OBAMA, et al.,       :
                               :
     Respondents.              :
______________________________:

                              ORDER

     A telephone conference was held on the record in this case on

September 23, 2010 in response to Petitioner Al-Ansi’s Request for

a Status Conference [Dkt. No. 169]. Upon consideration of the

representations of the parties, and the entire record herein, it is

hereby

     ORDERED, that Petitioner shall file any opposition to the

Government’s Motion to Amend the Scheduling Order by 6:00 p.m. on

September 30, 2010. The Government’s reply is due no later than

October 4, 2010 at 6:00 p.m.; and it is further

     ORDERED, that the parties shall keep open the weeks of January

24-28, 2011, January 31-February 4, 2011, and February 16-25, 2011

as possible dates for a Merits Hearing.



                                       /s/
September 23, 2010                    Gladys Kessler
                                      United States District Judge